Herlihy, J. (dissenting).
There should be a reversal and a remittal. The evidence is without dispute that the claimant was employed in the fur industry performing highly skilled piecework and was paid on a daily basis. As a result of *936president stated: “The nature of our trade is such that when there is little work in one fur dressing factory, there similarly is little work in the other factories our members service. This was the case with Mr. Sena. There was consequently no opportunity for Mr. Sena to perform the highly skilled duties he is trained for and for which he has the experience during the period for which he applied for unemployment insurance.” The board found: “Under the Unemployment Insurance Law, a person must make an active and diligent search for work. This the claimant has not accomplished, and at best his job search must be considered token in nature. Accordingly, claimant is unavailable under the Unemployment Insurance Law.” The evidence, under the unusual circumstances, does not sustain the broad finding of the board. The matter should be remitted for further consideration. The decision should be reversed, and the matter remitted for further consideration.